DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 9/1/2021. The Applicant has amended independent claims 1 and 15; and canceled claims 2-4, 6-7, and 14.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong-Ju Jeong et al., KR 2004-0033678, in view of Ma Yiwen et al., CN 105226288.
Regarding claim 1, Yong-Ju Jeong et al., teaches a lithium sulphur cell (abstract), comprising a cathode and anode formed of lithium metal or lithium alloy (pg. 3, “Structure and Operation of the invention”),  the cathode comprising a matrix deposited on a current collector, the matrix comprises an electrically conductive material, an electroactive sulphur material and a binder comprising a polymer that is crosslinked to form a crosslinked polymer network in the matrix (pg. 3, sections 1-4 of “Structure & Operation of the Invention”); the polymer is a biopolymer (natural rubber) (claim 2; Example 1, 2) (pg. 8, section 1-8), the polymer is crosslinked via a functional group (pg. 3, “Structure & Operation of the Invention”; claim 3) selected from hydroxyl (methanol, ethanol, alcohol) (pg. 3, “Structure & Operation of the Invention”); and the electroconductive sulphur material and the electrically conductive material are held in place by crosslinked polymer network (Example 1, 2).
Yong-Ju Jeong et al., do not teach the biopolymer is selected from polypeptides.
Ma Yiwen et al., teach a lithium sulfur battery (0007) having a biopolymer of gelatin (0010-0016). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Ma Yiwen into the teachings of Young-Ju Jeong because “it is conducive to the large-rate charge and discharge of the battery” (0021).Regarding claim 8, Yong-Ju Jeong et al., teaches the polymer is crosslinked via a crosslinking agent (pg. 3, section 5-10; pg. 4, section 5).

Regarding claim 11, Yong-Ju Jeong et al., teaches the matrix comprises 0.01 to 50 weight % of the crosslinked polymer (pg. 5, embodiment 1; pg. 4, section 3). Regarding claim 12, Yong-Ju Jeong et al., teaches electrode as claimed claim 1, wherein the electrically conductive material comprises a particulate carbon material and the electroactive sulphur material comprises elemental Sulphur (abstract; pg. 3, sections 5-8). Regarding claim 13, Yong-Ju Jeong et al., teaches electrode as claimed in claim 1, wherein the electrically conductive material (pg. 3, section 6, sections 10-13) and an electroactive sulphur material are dispersed in a crosslinked polymer network in the matrix (pg. 3, section 5-9). Regarding claim 15, Yong-Ju Jeong et al., teaches a method of producing an electrode for a lithium sulphur cell, said method comprising depositing an electrode mixture onto a current collector to coat the current collector (pg. 4, section 4-5), wherein the electrode mixture comprises an electrically conductive material (pg. 3, section 10-13), an electroactive sulphur material, and a binder comprising a polymer (pg. 3, section 2-13); and crosslinking the polymer (pg. 3, section 5-10), whereby a matrix comprising a crosslinked polymer network is deposited onto the current collector (pg. 3, section 5-10), wherein the polymer is a biopolymer (natural rubber) (claim 2; Example 1, 2), the polymer is crosslinked via a functional group (pg. 3, “Structure & Operation of the Invention”; claim 3) selected from hydroxyl (methanol, ethanol, alcohol) (pg. 3, “Structure & Operation of the Invention”); and the electroconductive sulphur material and the electrically conductive material are held in place by crosslinked polymer network (Example 1, 2).

Ma Yiwen et al., teach a lithium sulfur battery (0007) having a biopolymer of gelatin (0010-0016). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Ma Yiwen into the teachings of Young-Ju Jeong because “it is conducive to the large-rate charge and discharge of the battery” (0021).Regarding claim 16, Yong-Ju Jeong et al., teaches a slurry comprising the electrode mixture and a solvent is deposited onto the current collector (pg. 5, section 3-7, embodiment 1). Regarding claim 17, Yong-Ju Jeong et al., teaches a crosslinking agent is added to the coated current collector to crosslink the polymer (pg. 3, section 5-10). Regarding claim 18, Yong-Ju Jeong et al., teaches a crosslinking agent (abstract; pg. 3, section 5-10)  is added to an electrolyte (pg. 5, section 3-11) that is subsequently contacted with the coated current collector (pg. 4, section 4; pg. 5, embodiment 1).

4.	Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong-Ju Jeong et al., KR 2004-0033678, in view of Ma Yiwen et al., CN 105226288,  in further view of Wang et al., US 2014/0072873.
Yong-Ju Jeong et al., and Ma Yiwen et al., do not teach the claim limitations of claims 5, 10.
Regarding claim 5, Wang et al., teaches electrode as claimed in claim 4, wherein the biopolymer is a polypeptide selected from gelatin (xerogel) (0088). 
Regarding claim 10, Wang et al., teaches crosslinking agent is formaldehyde (0053; 0056-0057) or di-isocyanate (0053; 0056). 
electrical connection is desired.” (0049).
Response to Arguments
5.	Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. The Applicant argues that “Applicant respectfully submits that a combination of Yong-Ju Jeong and Shi Bimeng fails to disclose or suggest all of the elements of the claims. For example, Yong-Ju Jeong and Shi Bimeng fail to disclose or suggest, at least, a biopolymer selected from polypeptides.” 
However, an additional reference, Ma Yiwen et al., CN 105226288, teaches the advantages of adding a biopolymer selected from polypeptides, as described above.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell et al., US 2011/0206992; Wang et al., US 2014/0017569; Wilkening et al.,US 2011/0059361; Yan et al., US 2016/0172667; Benson et al., US 2017/0027169; Fortenbacher et al., US 2018/0108956.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727